DETAILED ACTION
Claims 1-24 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-10,12,14-19, and 21-25  of U.S. Patent No. 11,062,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’166 patent entirely anticipate the claims of the current application, the correspondence between the claims is illustrated in the table below. 



17/373,615 
Patent No 11,062,166
1
1
2
2
3
3
4
4
5
5
6
7
7
8
8
9
9
10
11
12
12
14
13
15
14
16
15
17
16
18
17
19
18
21
19
22
20
23
21
24
22
25
23
26
24
28



Claim Objections
Claim 10 is objected to because of the claim depends from claim 11. All claims must depend from a preceding claim. See MPEP 608.01(n)(III).  For the purposes of this action, the Examiner interprets claim 10 to depend from independent claim 7.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottenstette (US 2017/0076438). 

Regarding claim 1, Kottenstette teaches: 
A computer vision system for detecting and extracting geometric features from digital images, comprising: 
at least one computer system; (Kottenstette [0109] processor)  and 
computer vision system code executed by the at least one computer system, the computer vision system code causing the computer system to: (Kottenstette [0112] software stored on memory) 
select a geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
 select and retrieve at least one digital image associated with the geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
generate a plurality of image tiles from the at least one digital image; (Kottenstette [0143-144] a target image is retrieved and then divided into divisions where the shape and size of each division is the same (i.e. tiles))
 generate a plurality of label tiles from the plurality of image tiles; (Kottenstette [0145-146] a target pixel is selected from each of the divisions,  target class for a target pixel is determined using a classifier) 
combine the plurality of label tiles into a single labeling for the at least one digital image; (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels)  and 
extract two dimensional ("2D") representations of geometric features from the at least one digital image using the single labeling.  (Kottenstette [0147] a segmented image is generated based on the target image and the target class determined for the target pixels)  



Regarding claim 2, Kottenstette teaches: 
The computer vision system of claim 1, wherein the computer vision system code further causes the computer system to retrieve metadata associated with the at least one digital image, and extract the 2D representations of the geometric features using the metadata.  (Kottenstette [0193] a feature space includes a set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 3, Kottenstette teaches: 
The computer vision system of claim 2, wherein the metadata comprises intrinsic parameters and extrinsic parameters of a camera used to capture the at least one digital image.   (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 4, Kottenstette teaches: 
The computer vision system of claim 1, wherein the computer system uses a fully convolutional network to generate the plurality of label tiles.  (Kottenstette [0146] a CNN is used as a classifier)

Regarding claim 5, Kottenstette teaches: 
The computer vision system of claim 1, wherein the computer vision system code further causes the computer system to combine the plurality of label tiles into the single labeling using one or more operations including, cropping or stitching the plurality of label tiles, deriving Boolean labels, and unscaling label tensors.  (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels using graph cut segmentation)  

Regarding claim  6, Kottenstette teaches: 
The computer vision system of claim 1, wherein the geometric features correspond to property features.  (Kottenstette [0146] target class can be that of a building, roof, pool, road..)

Regarding claim 7, Kottenstette teaches: 
A method for detecting and extracting geometric features from digital images, comprising the steps of 
selecting a geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
selecting and retrieving at least one digital image associated with the geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
generating a plurality of image tiles from the at least one digital image;  (Kottenstette [0143-144] a target image is retrieved and then divided into divisions where the shape and size of each division is the same (i.e. tiles))
generating a plurality of label tiles from the plurality of image tiles; (Kottenstette [0145-146] a target pixel is selected from each of the divisions target class for a target pixel is determined using a classifier)
combining the plurality of label tiles into a single labeling for the at least one digital image; (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels)   and 
extracting two dimensional ("2D") representations of geometric features from the at least one digital image using the single labeling.  (Kottenstette [0147] a segmented image is generated based on the target image and the target class determined for the target pixels)  

Regarding claim 8, Kottenstette teaches: 
The method of claim 7, further comprising retrieving metadata associated with the at least one digital image and extracting the 2D geospatial representations of the geometric features using the metadata.  (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 9, Kottenstette teaches: 
The method of claim 8, wherein the metadata comprises intrinsic parameters and extrinsic parameters of a camera used to capture the at least one digital image.  (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 10, Kottenstette teaches: 
The method of claim 11, wherein the computer system uses a fully convolutional network to generate the plurality of label tiles.  (Kottenstette [0146] a CNN is used as a classifier)

Regarding claim 11, Kottenstette teaches: 
The method of claim 7, wherein combining the plurality of label tiles into the single labeling using one or more operations includes, cropping or stitching the plurality of label tiles, deriving Boolean labels, and unscaling label tensors.  (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels using graph cut segmentation)

Regarding claim 12, Kottenstette teaches: 
The method of claim 7, wherein the geometric features correspond to property features.   (Kottenstette [0146] target class can be that of a building, roof, pool, road..)

Regarding claim 13, Kottenstette teaches: 
A computer vision system for detecting and extracting non-geometric features from digital images, comprising:
 at least one computer system; (Kottenstette [0109] processor)   and 
computer vision system code executed by the at least one computer system, the computer vision system code causing the computer system to: (Kottenstette [0112] software stored on memory) 
 select a geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
 select and retrieve at least one digital image associated with the geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
generate a plurality of image tiles from the at least one digital image; (Kottenstette [0143-144] a target image is retrieved and then divided into divisions where the shape and size of each division is the same (i.e. tiles))
 generate a plurality of label tiles from the plurality of image tiles; (Kottenstette [0145-146] a target pixel is selected from each of the divisions target class for a target pixel is determined using a classifier)
combine the plurality of label tiles into a single labeling for the at least one digital image; (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels and 
generate annotated models corresponding to the non-geometric features using the single labeling.  (Kottenstette [0127] whole model is refined using the object detection methods of the disclosure) 

Regarding claim 14, Kottenstette teaches: 
The computer vision system of claim 13, wherein the computer vision system code further causes the computer system to retrieve metadata associated with the at least one digital image, and generate the annotated models corresponding to the non-geometric features using the metadata.  (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 15, Kottenstette teaches: 
The computer vision system of claim 14, wherein the metadata comprises intrinsic parameters and extrinsic parameters of a camera used to capture the at least one digital image.  (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 16, Kottenstette teaches: 
The computer vision system of claim 13, wherein the computer system uses a fully convolutional network to generate the plurality of label tiles.  (Kottenstette [0146] a CNN is used as a classifier)

Regarding claim 17, Kottenstette teaches; 
The computer vision system of claim 13, wherein the computer vision system code further causes the computer system to combine the plurality of label tiles into the single labeling using one or more operations which include, cropping or stitching the plurality of label tiles, deriving Boolean labels, and unscaling label tensors.  (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels using graph cut segmentation)

Regarding claim 18, Kottenstette teaches: 
The computer vision system of claim 13, wherein the annotated model comprises a three- dimensional ("3D") model.  (Kottenstette [00126] 3D model)

Regarding claim 19, Kottenstette teaches: 
A method for detecting and extracting non-geometric features from digital images, comprising the steps of 
selecting a geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
 selecting and retrieving at least one digital image associated with the geospatial region of interest; (Kottenstette [0155] input is geospatial imagery) 
generating a plurality of image tiles from the at least one digital image; (Kottenstette [0143-144] a target image is retrieved and then divided into divisions where the shape and size of each division is the same (i.e. tiles))
generating a plurality of label tiles from the plurality of image tiles; (Kottenstette [0145-146] a target pixel is selected from each of the divisions target class for a target pixel is determined using a classifier)
combining the plurality of label tiles into a single labeling for the at least one digital image; (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels )  and 
generating annotated models corresponding to the non-geometric features using the single labeling.  (Kottenstette [0127] whole model is refined using the object detection methods of the disclosure)

Regarding claim 20, Kottenstette teaches: 
The method of claim 19, further comprising retrieving metadata associated with the at least one digital image and generating the annotated models corresponding to the non-geometric features using the metadata.  (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)


Regarding claim 21, Kottenstette teaches: 
The method of claim 20, wherein the metadata comprises intrinsic parameters and extrinsic parameters of a camera used to capture the at least one digital image.  (Kottenstette [0193] a feature space includes a  set of images with intrinsic and extrinsic camera parameters implicit to the model and learned by the network)

Regarding claim 22, Kottenstette teaches: 
The method of claim 19, wherein the computer system uses a fully convolutional network to generate the plurality of label tiles.  (Kottenstette [0146] a CNN is used as a classifier)

Regarding claim 23, Kottenstette teaches: 
The method of claim 19, wherein combining the plurality of label tiles into the single labeling using one or more operations includes, cropping or stitching the plurality of label tiles, deriving Boolean labels, and unscaling label tensors.  (Kottenstette [0146] classes of neighboring pixels are combined if similar [0147] a segmented image is generated based on the target image and the target class determined for the target pixels using graph cut segmentation)

Regarding claim 24, Kottenstette teaches: 
The method of claim 19, wherein the annotated model comprises a three-dimensional ("3 D") model. (Kottenstette [00126] 3D model)



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666